Citation Nr: 1822598	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for erectile dysfunction to include as secondary to service-connected diabetes mellitus.
	
2. Entitlement to service connection for peripheral neuropathy of the right upper extremity secondary to service-connected diabetes mellitus.
	
3. Entitlement to service connection for peripheral neuropathy of the left upper extremity secondary to service-connected diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity secondary to service-connected diabetes mellitus.

5. Entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to service-connected diabetes mellitus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1963 to July 1967, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).

The Veteran has averred that his erectile dysfunction and peripheral neuropathy of the bilateral upper and lower extremities have been caused or aggravated beyond their normal courses of progression by his service-connected diabetes mellitus.  The Board observes that the Veteran underwent November 2010 VA examinations that addressed both conditions.  With respect to ED, the examiner opined that the condition more likely than not related to the Veteran's history of prostate trouble, a conclusion supported by onset occurring in the immediate wake of the Veteran's second prostate surgery.  However, the opinion is silent for any aggravating effect the Veteran's service-connected diabetes mellitus may have had on the condition.  As such, the Board finds the opinion wanting.  On remand, a new examination must be performed and a new medical opinion obtained that addresses the questions of direct service connection and secondary service connection to include aggravation.  

Similarly, November 2010 VA examiner opined that peripheral neuropathy was unlikely etiologically related to diabetes, because the Veteran's peripheral neuropathy diagnosis predated his diabetes diagnosis.  Again, there is no discussion of the relationship between the two conditions, to include aggravation, and, as such, a new examination and opinion must be obtained.  The Board also notes that the Veteran served in the Republic of Vietnam, and that the Veteran's service connected diabetes mellitus has been presumptively attributed to exposure.  On remand, the VA examiner must opine as to whether the Veteran's peripheral neuropathies, if unattributable to his service connected diabetes mellitus, are at least as likely as not etiologically related to the conceded exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1. After obtaining and required authorization, identify and obtain any outstanding VA and private treatment records.

2. After the above development is accomplished, schedule the Veteran for a VA genitourinary examination.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed erectile dysfunction manifested in service, or within a year of separation therefrom, or is otherwise causally or etiologically related to the Veteran's military service.

Then, the examiner must opine as to whether erectile dysfunction is at least as likely as not (50 percent probability or greater) to have been caused or aggravated beyond its normal course of progression by the Veteran's service-connected diabetes. 

If aggravation is shown, the examiner should specify: (1) the baseline manifestations of the disorder found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to diabetes, to include the use of medications prescribed for treatment thereof.

3. Schedule the Veteran for a VA examination to explore the etiology of his upper and lower extremity peripheral neuropathies.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must state whether the Veteran has a current diagnosis of peripheral neuropathy of any of the upper or lower extremities.  Then, for any diagnosed peripheral neuropathies, the examiner must determine whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service, or within a year of separation therefrom, or is otherwise causally or etiologically related to the Veteran's military service.

Then, the examiner must opine as to whether peripheral neuropathy is at least as likely as not (50 percent probability or greater) to have been caused or aggravated beyond its normal course of progression by the Veteran's service-connected diabetes. 

If aggravation is shown, the examiner should specify: (1) the baseline manifestations of the disorder found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to diabetes, to include the use of medications prescribed for treatment thereof.

If the examiner determines that any diagnosed peripheral neuropathy is etiologically unrelated to service, or to service-connected diabetes mellitus, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the peripheral neuropathy is etiologically related to in-service exposure to herbicide agents.  

4. Review the opinion and any examination report to ensure that it is in complete compliance with the directives of this remand.  If the opinion or report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

